Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending and subject to a election.  
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, claim(s) 1-13 are drawn to a test strip for microorganism detection, comprising:
 a porous substrate, a surface of which has a first color; and a microorganism detection composition which is at least adhered to a part of a surface of the porous substrate or at least adhered to a part of a surface, a plurality of colored particles having a second color that is different than the first color; and a plurality of specific peptides immobilized on the surfaces of the plurality of colored particles, in which the plurality of specific
 peptides connect the plurality of colored particles   CPC C07K 17/02.
Group II, claim(s), 14-20, drawn to a  method for A microorganism detection method, comprising: bringing a test sample into contact with the test strip for microorganism
detection as claimed in claim 1; and determining the color change of the test strip for microorganism detection after the test sample comes into contact with the test strip for
 microorganism detection, wherein when the test sample contains the specific microorganism, the specific microorganism cleaves the specific peptide, and that leads to the plurality of colored particles no longer aggregating to lighten the second color, which is present due to the aggregation of the plurality of colored particles, and/or to expose part of the surface of the porous substrate, thereby making the first color visible CPC C12Q 1/04.  

Inventions I and invention II are related to product and method of use of the product. The inventions can be shown to be distinct if either or both of the following can be shown:  the process for use the product as claimed can be practiced with another materially different  method  such as can be detected by different method such as using by chemical.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.



Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652